Citation Nr: 0112893	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-17 661	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for frostbite of the feet.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1954 
to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, wherein the veteran's claims of entitlement to 
service connection for frostbite of the feet was denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for frostbite of the feet.

Initially, the Board notes that, effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist.  This law applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Thus because 
of the change in the law eliminating the requirement of a 
well-grounded claim, and mandating full development, the RO 
must adjudicate this claim under the current statute.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the enactment of the VCAA, and the instant 
claim, the Board notes that it was denied on the basis that 
it was not well-grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran indicated that he 
received treatment for frost bite of the feet from Drs. Cooke 
and Irby.  Furthermore, it was indicated by Dr. Cooke in a 
March 2000 statement that the veteran's foot problems were so 
severe that he underwent removal of a Morton's neuroma in an 
attempt to resolve the pain.  These records should be 
obtained.

Finally, the veteran has not undergone a VA examination in 
connection with his claim of entitlement to service 
connection for frostbite of the feet.  Thus, one should be 
scheduled in order to obtain a medical opinion that 
specifically addresses the etiology of his right and left 
foot disabilities.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
frostbite of the feet following service.  
He should be requested to provide 
information regarding the removal of the 
Morton's neuroma, including the date and 
the facility where the surgery occurred.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained to include those of 
Drs. Cooke and Irby.  Any such records 
obtained should be associated with the 
claims file.

3.  Next, the RO should schedule the 
veteran for a VA examination to ascertain 
the nature and etiology of his right and 
left foot disabilities.  Any specialized 
tests or studies deemed appropriate by the 
physician to make this determination 
should be undertaken.  The examiner should 
be asked to review the evidence contained 
in the claims file along with a copy of 
this REMAND, in conjunction with the 
examination of the veteran.  A notation to 
the effect that this record review took 
place should be included in the 
examination report.  The examiner should 
provide separate opinions as to whether it 
is at least as likely as not that the 
veteran's right and left foot disabilities 
are etiologically related to service.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the claim 
of service connection for frostbite of the 
feet, taking into consideration all of the 
evidence of record.  If any benefit sought 
by the veteran continues to be denied, he 
and his representative must be furnished a 
Supplemental Statement of the Case. The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


